OSCN Found Document:STATE ex rel. OKLAHOMA BAR ASSOCIATION v. HART

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





STATE ex rel. OKLAHOMA BAR ASSOCIATION v. HART2014 OK 36Case Number: SCBD-6120Decided: 05/05/2014THE SUPREME COURT OF THE STATE OF OKLAHOMACite as: 2014 OK 36, __ P.3d __
FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 

STATE OF OKLAHOMA ex rel. OKLAHOMA BAR ASSOCIATION, Complainant,
v.
STEVEN ALLEN HART, Respondent.



ORDER OF IMMEDIATE INTERIM SUSPENSION

The Oklahoma Bar Association (OBA), in compliance with Rule 7.1 and 7.2 of the Rules Governing Disciplinary Proceedings (RGDP), has forward to this Court certified copies of the Information, Plea of Guilty, and Order of Deferred Sentence in which Steven Allen Hart entered a plea in the following cases: (1) CM 2013-4773 Tulsa County (Violation of Protective Order, a violation of 22 OS 60.6); (2) CF 2013-2533 Tulsa County (Eluding A Police Officer, a violation of 21 OS 540, Driving Under the Influence of Alcohol, 47 OS 11-902, Reckless Driving, a violation of 41 OS 11-901(a)(b), Driving Without a Driver's License a violation of 47 OS 6-303(A), Operating a Vehicle Without Proper License Plate or Decal or on Which All Taxes Due the State Have Not Been Paid, a violation of 47 OS 1151(A)(5), and Failure to Carry Insurance/Security Verification Form, a violation of 47 OS 7-602.1, 7-606A1); and (3) CM 2013-129 Pawnee County (four counts of Protective Order Violation, a violation of 22 OS 60.6).
Rule 7.3 of the RGDP provides: "Upon receipt of the certified copies of Judgment and Sentence on a plea of guilty, order deferring judgment and sentence, indictment or information and the judgment and sentence, the Supreme Court shall by order immediately suspend the lawyer from the practice of law until further order of the Court." Having received certified copies of these papers and orders, this Court orders that Steven Allen Hart is immediately suspended from the practice of law. Steven Allen Hart is directed to show cause, if any, no later than May 16, 2014, why this order of interim suspension should be set aside. See RGDP Rule 7.3. The OBA has until May 27, 2014, to respond to Steven Allen Hart should one be filed.
Rule 7.2 of the RGDP provides that a certified copy of a plea of guilty, an order deferring judgment and sentence, or information and judgment and sentence of conviction "shall constitute the charge and be conclusive evidence of the commission of the crime upon which the judgment and sentence is based and shall suffice as the basis for discipline in accordance with these rules." Pursuant to Rule 7.4 of the RGDP, Steven Allen Hart has until May 26, 2014, to show cause in writing why a final order of discipline should not be imposed, to request a hearing, or to file a brief and any evidence tending to mitigate the severity of discipline. The OBA has until June 10, 2014, to respond.
DONE BY ORDER OF THE SUPREME COURT this 5th day of May, 2014.

/S/CHIEF JUSTICE


All Justices Concur.



Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
None Found.Citationizer: Table of AuthorityCite
Name
Level
None Found.